internal_revenue_service significant index no oepartment of the treasury ool2z7047 washington dg camtant paesan telephone number in reterence to tiep ra t a1 date sep in ce this is in response to your request dated date for a ruling tegarding the above-named trust the trust specifically you asked that we rule as to whether the trust satisfies certain requirements under sec_418a of the internal_revenue_code code facts the version of the trust described herein is the third amended and restated version dated date the trust by its terms provides death and severance benefits to employees who are specified in the adoption_agreement signed by those employers wfio have chosen to participate in the trust death_benefits are provided to all participants in the trust severance benefits are provided only to those participants whose employers elected in the adoption_agreement to provide such benefits each participating employer is declared to be a plan_administrator and is given all discretionary and other authority to control and manage the operation and administration of the trust however the trust requires each plan_administrator to delegate various duties and responsibilities to a contract administrator specified in the trust document amongst the delegated duties and responsibilities are i directing the trust's trustee as to the crediting and distribution of funds ii making claims decisions and iii maintaining accounting_records of death_benefits are equal to a specified percentage of compensation but no less than a minimum dollar amount specified in the trust the specified percentage is chosen by the employer at the time the trust is adopted by the employer the death_benefit provided to each participant is based on compensation at the time the trust is adopted by the employer and thus does not become automatically adjusted for subsequent changes in compensation the trust provides that a participant's right to receive death_benefits is forfeited upon a termination of employment or a discharge for cause also if the employer has elected to provide severance benefits in addition to the death_benefits owners of a significant amount of the total gornbined voting power or value of all classes of stock in the employer forfeit their right to receive death_benefits upon the attainment of the later of i age participation or ii ten years of if death_benefits are forfeited by a participant the participant has the option of purchasing the insurance_policy that was providing the death_benefit severance benefits are payable upon a termination of employment under the provisions of the trust a termination of employment occurs when the participant becomes totally disabled resigns or is discharged without cause a participant who is discharged for cause or voluntarily terminates without good cause forfeits severance benefits a participant's right to receive severance benefits is forfeited upon death or actual retirement for participants wno own at least of the employer severance benefits are forfeited upon the attainment of the jater of i age or ii ten years of participation the amount of an employee's severance benefit is determined under one of several formulas set forth in the trust's adoption_agreement there are four such formulas the particular formula that applies tothe employees of an employer is chosen by the employer at the time the trust is adopted each formula sets the employee's severance benefit equal to a specified percentage of average compensation multiplied by years_of_service as a participant in the trust but subject_to a maximum number of creditable years ' provides a graded_vesting schedule that calls for the total forfeiture of all severance benefits by any employee who has fewer than four years_of_service with the employer for employees with at least four years_of_service but less than ten years the graded_vesting schedule calls for a partial forfeiture of severance benefits under this graded schedule employees with four years_of_service receive of the benefit that would otherwise have been payable to them this percentage increases by ten percentage points for each additional year_of_service after ten years_of_service with the employer the employee is fully vested in the severance benefit in addition the trust ' each of the potential formulas is structured so that the maximum severance benefit will be either or of average_annual_compensation e an employer can withdraw from the trust this action gives rise to termination distributions that are received by those participants who are employed by the withdrawing employer the termination distribution made to a participant is equal to a pro-rated portion of the withdrawing employer's excess_assets the value of the excess_assets is equal to the portion of the employer's allocable share as described in the next paragraph of the trust's assets in excess of the amounts required to pay the benefits earned under the trust as well as any fees costs and other_amounts accrued by the employer termination distributions are also payable'upon termination of the trust itself the trust's assets are invested in individual insurance contracts tax- exempt securities and cash each participating employer has an allocable share of the trust's assets generally equal to the amounts held under the individual insurance contracts covering the employees of that employer plus the value of any additional assets being held in the employer's side fund the trust also provides that some of its assets will be held in certain special-purpose accounts as described in the trust these special-purpose accounts are as follows tax reserve_account this account is funded by amounts withheld at the discretion of the trust's coritract administrator from termination distributions le those that are made on account of either the termination of the trust or the withdrawal from the trust by an employer funds in the tax reserve_account are used to pay various tax_liabilities of the trust professional fee reserve_account this account holds funds that are used to retain professionals on behalf of the trust it is funded by amounts withheld at the discretion of the contract administrator from termination distributions the contract administrator has the authority to require employers to make annual contributions into this account reserve_account this account is used to pay benefits to participants but only to the extent that such benefits have not been funded by the employer of that participant tis funded by one-time contributions made by the employer at the time the employer the trust document contained conflicting statements as to whether the participants would raceive payment of their vested severance benefits prior to the calculation of the excess_assets adopts the trust the amount of the contribution is determined under a formula established by the contract administrator surplus account this account is used to pay benefits to participants but only to the extent that such benefits have not been funded by the empioyer of the participant and only to the further extent that the funds in the reserve_account have been exhausted it is funded by the experience gains of those employers who have achieved full funding of their benefit obligations neither of the terms experience gain and full funding are defined in the trust document however the trust document does describe two situations that might give rise to an experience gain first the non- vested portion of a severance benefit that was otherwise payable to a participant will be forfeited to the surplus account but as just noted only if the employer had already fully funded its benefit obligations second the trust document provides the contract administrator with the authority to withhold a portion of the excess_assets that would otherwise be distributed to participants as part of a termination distribution and to forfeit this portion to the surplus account the trust document does not indicate the circumstances under which the contract administrator may take this action the sample insurance policies provided along with your request are self- described as flexible premium adjustable life policies ie a type of policy commonly known as universal_life_insurance the policy permits the payment of additional premiums at any time during the life of the insured subject_to any maximums or other restrictions that might be imposed by the insurer the policies pay annual dividends which are either paid to the policyholder in cash or added to the policy's account value sec_8_1 of the trust document requires each employer to make contributions in amounts sufficient to pay the severance benefits for its employees if the employer fails to make such required contributions the contract administrator must take whatever actions are necessary to collect the contributions from the employer the contract administrator also may unilaterally terminate the employer's particinaticn in the trust for failure to make required the formula varies depending on whather the employer elects to provide death_benefits only or death_benefits and severance benefits contribution to the reserve_account is equal to one-fourth of of the employer's deposit subject_to a minimum amount equal to the greater of dollar_figure or one-twelfth of the term cost of insurance attributable to the employees of that employer for the employers that provide both death_benefits and severance benefits the contribution to the reserve_account is equal to of the employer's deposit subject_to a minimum amount of dollar_figure for the death_benefit only employers the if an employer has not fully funded its benefit obligations then none of its experience gains are forfeited to the surplus account contributions and may offset the value of such unpaid contributions against an benefit distributions including termination distributions or roll-over payments - furthermore if an owner or highly-compensated employee terminates employment at a time when the employer's allocable share of the trust assets is not sufficient to pay the full severance benefits for all of the employer's employees then the contract administrator shall limit the severance benefit payable to the amount that can be paid from his or her employer's allocable share of the trust's assets as reduced by the amount of severance benefit earned by employees of that employecwhte are not owners or highly- compensated in the case of employers that have chosen to provide death_benefits only and these are the majority of the employers section of the trust document requires the employers to make contributions that the insurer determines to be necessary to fund the death_benefits nonetheless certain marketing material used by the trust described in more detail below states that the funding of death_benefit only plans’ is flexible and further states that there is no maximum contribution under such plans in operation the individual insurance policies purchased under the death_benefit only plans have developed substantial cash values thus indicating that contributions under these policies have been in excess of the amounts needed to provide current insurance protection in support of your requested rulings you provided us with copies of marketing material developed by the trust this material included a brochure entitied increase benefits reduce taxes which contained descriptions of the trust and its operations in question-and-answer format you also provided a document entitled answers to commonly-asked questions the trust is currently in operation you provided us with account summaries and billing invoices for approximately participating employers of these participating employers approximately were providing severance-pay benefits in addition to death_benefits most of the billing invoices were dated at various points in the twelve- month period starting in the second quarter of and ending in the first quarter of inclusive the aggregate amount billed on the invoices was approximately dollar_figure you also provided us with a copy of the trust’s form_5500 filing this filing indicates that contributions received by the trust during were in the amount of approximately dollar_figure dollar_figure sec_12_3 of the trust document permits the roll-over to another wellare benefit plan of amounts that would otherwise have been paid as termination distributions a few invoices were dated earlier than the second quarter of regarding the charge for the reserve accaunt the invoices provided to us showed a charge only for invoices dated date or later although a few invoices with such dates did not show a charge in all cases the charge was dollar_figure even though the formula described in our earlier footnote would have produced a larger amount in some cases one of the invoices called for an insurance premium of approximately dollar_figure this amount is in excess cf of the aggregate amount billed on the invoices provided to us contributions reported on the trust's 3form filing it is also in excess of of the annual the account summaries are provided to the sponsoring employers under the title annual company report hereinafter company report or report’ these reports do not provide any information about the total amount of assets held in the trust rather they contain information on the value of assets allocable to that particular employer for employers who offer severance benefits in addition to death_benefits the company report also indicates whether the severance benefits are overfunded or underfunded each company report also lists the amounts being held in the reserve_account and the professional fee reserve_account the reports provided to us indicated that the reserve_account held assets of approximately dollar_figure they also indicated that the professional fee reserve_account held approximately dollar_figure the reports did not indicate that there were any amounts being held in the surplus account and the tax reserve_account other than the trust's form_5500 filing you did not provide any comprehensive financial statement relating to the trust requested rulings you asked us to rule that the trust provides welfare benefits and is not a plan of deferred_compensation oy the trust is a single_plan and not an aggregation of individual plans and the trust maintains no arrangements for experience rating ‘on the basis of such findings you further asked that we rule that the trust satisfies the requirements of code sec_419a and as a consequence that ail contributions made to the trust by sponsoring employers would be currently deductible at law sec_404 of the code provides that if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such compensation shall not be deductible under chapter of the code but if it would otherwise be deductible it shall be deductible under code sec_404 subject_to various limitations sec_404 of the code provides that if contributions are paid to a plan that is not described in paragraphs or of code sec_404 then such contributions shall be deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_404 a of the code provides that any plan providing for deferred benefits other than compensation_for employees their spouses or their dependents shall be treated as a plan deferring the receipt of compensation sec_404 provides that sec_404 shall not apply to any benefit provided through a welfare_benefit_fund as defined in sec_419 sec_419 of the code prevides that contributions paid_or_accrued by an employer to a welfare_benefit_fund siiall not be deductible under chapter of subtitle a of the internal_revenue_code but if they would otherwise be deductible shall be deductible under code sec_419 for the taxable_year in which paid subject_to the limitation of code sec_419 sec_419 of the code provides that the amount of the deduction allowable under code sec_419 shall be limited to the welfare_benefit fund's qualified_cost for the taxable_year the term qualified cost’ is defined in code sec_419 sec_419 of the code defines the term welfare_benefit to mean any benefit other than a benefit to which code sec_83 code sec_404 determined without regard to sec_404 or code sec_404a applies sec_419a f a of the code provides that subpart d of chapter of subtitle a of the internal revenue cade shall not apply to any welfare_benefit_fund which is part of ten or more employer plan subpart d consists of sec_419 and however sec_419a f a further provides that this exception shall not apply to any plan which maintains experience-rating arrangements with respect to individual employers sec_419a of the code provides that the term ten or more employer plan means a plan to which more than one employer contributes and to which no employer normally contributes more than ten percent of the total contributions contributed under the plan by all employers sec_1_162-10 of the income_tax regulations the regulations provides that amounts paid_or_accrued within a taxable_year for dismissal wages unemployment benefits or a welfare or similar benefit plan are deductible under code sec_162 if they are ordinary and necessary expenses of the trade_or_business however except in the-case c certain negotiated plans such amounts shall not be deductible under code sec_162 if they may be used to provide benefits under a plan of deferred_compensation of the type referred to in cade sec_404 in such event the extent to which these amounts are deductible shall be governed by the provision of code sec_404 and the regulations issued thereunder however regulation sec_1_162-10t q a-2 provides that sec_419 governs the deduction of contributions paid_or_accrued by an employer with respect to a welfare_benefit_fund within the meaning of sec_419 sec_1_404_a_-1 of the reguiations provides that code sec_404 does not apply to contributions to a plan which is solely a dismissal wage or unemployment benefit plan welfare or similar benefit plan or a combination thereof sec_1_404_a_-1 of the regulations provides that if contributions to a plan of deferred_compensation can be used to provide any of the benefits described in sec_1_404_a_-1 a of the regulations then code sec_404 a applies to the entire contribution to the plan except as provided under code sec_404 relating to certain negotiated plans established before date sec_1_404_b_-1t q a-2 a of the regutations provides that for purposes of sec_404 b and d a plan defers the receipt of compensation or benefits to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which ths services creating the right to such compensation or benefits are performed sec_1_404_b_-1t q a-2 b of the temporary regulations provides that a plan shall be presumed to be one deferring the receipt of compensation_for more than a brief period of time after the end of an employer's taxable_year to the extent-that compensation is received after the day of the calendar month after the end of the employer's taxable_year in which the related_services are rendered or analysis as a preliminary matter we note that nondeductible constructive distributions to employee owners can take place under arrangements whereby contributions to a_trust are used to pay insurance premiums in amounts that are in excess of those needed to provided current insurance protection for the employee owners see neonatology associates p a et al vs commissioner t c no issued date in the instant case most of the employers have made contributions weil in excess of the amounts needed to provide current protection as we have not been asked to rule as to whether the trust provides for constructive distrioutixns to owner employees we do not consider this question however we note that to the extent the trust provides constructive distributions the issues that you raise and we address below would not need to be considered whether the trust is a plan of deferred_compensation you take the position that the trust is a welfare_benefit_fund within the meaning of sec_419 on the basis that death and severance benefits provided through the trust are welfare benefits within the meaning of sec_419 if those death or severance benefits are deferred benefits other than compensation that would be treated as deferred_compensation under sec_404 they would nevertheless be treated as welfare benefits under sec_419 because they are not within the excaption under sec_419 for benefits to which sec_404 applies they would not be within that exception because the reference in sec_419 to sec_404 is to sec_404 determined without regard to sec_404 however here the trust in effect provides deferred_compensation because of the virtual certainty that the benefits will be provided in one form ar another see 31_f3d_569 cir holding that a severance_pay benefit was actually deferred_compensation because it was payable upon termination for any reason except dishonesty or fraud or if the employee took a leave of absence or converted to part time employment because the trust provides deferred_compensation sec_404 governs the deductibility of the entire contribution to the trust regulation sec_1 a - ay in the remainder of this section we discuss our finding that the trust is providing deferred_compensation we provide separate analyses for those plans that provide only death_benefits and those that also provide severance benefits 92h plans providing only death_benefits n addition to providing benefits on account of death the trust also provides benefits on account of empioyer withdrawal from the trust and on in this regard the information furnished account of termination of the trust itself by you shows that even those employers who have elected to provide only death_benefits have made contributions substantially in excess of the cost of current insurance protection t appears that these excess arnounts to the extent that they are not used to provide insurance protection will become available to participants because the participants will be able to receive termination disttibutions either in cash of in_kind indeed the trust's marketing material states that one of the benefits provided by the trust is a post retirement income stream from your paid up life_insurance_policy - tax free the owners of the participating employers generally possess the ability to cause the employer to withdraw from the trust at will because the trust provides for termination distributions there is not a realistic risk that the excess_contributions described above will be forfeited as a result the death_benefit only plans do not operate to provide insurance in the case of a contingent event rather because of the virtual certainty that the excess_contributions will be provided to the participants in one form or another the plans provide deferred_compensation plans providing severance benefits the severance benefits provided under the trust are payable if a participant becomes totally disabled resigns for good cause or is discharged without cause severance benefits also appear to be available under circumstances that cause the benefits to be provided not as insurance against a contingent event but rather as an expected source_of_income the marketing material distributed by the trust in particular the answers to commonly asked questions provides two examples of such circumstances first when discussing the possibility that severance benefits might be forfeited on account of tetirement the marketing material states there is no reason for forfeiture due to retirement to occur this is an event controlled by the employee he she should delay receiving social_security and other retirement benefits until his her severance benefits expire see the brochure entitled increase benefits reduce taxes of second in its discussion of the definition of severance benefits the marketing material states that such benefits will be paid to owners upon the sale of the - business in addition to its provisions for severance benefits the trust also provides benefits on account of employer withdrawal from the trust and on account of termination of the trust itself an owner in particular would have control_over withdrawal from the trust on the basis of the above there fexitte realistic potential for the forfeiture of benefits accordingly the plans providing severance benefits are providing deferred_compensation we also note that because the termination distributions are payable when the insured is alive and still working for the employer they are not either death or severance benefits but rather constitute a form of deferred_compensation whether the trust is an aggregation of individual plans and is not a single plan pursuant to its sec_11 entitled accounting the trust maintains a separate_accounting of each employer's allocable share of the trust's assets the trust further requires that the severance benefit for an owner or highly- compensated employee be limited to the amount that can be paid from his or her employer's allocable share of the trust's assets as reduced by the amount of severance benefit earned by employees of that employer who are not owners or highly-compensated you assert that the existence of the reserve_account and the surpius account causes the trust to become a single_plan you have not provided any support for this assertion moreover the provisions of the trust that serve to limit the severance benefits that might otherwise be payable to owners and highly- compensated employees on account of insufficient funds in the employer's allocable share of the trust's assets make it very- unlikely that either the reserve_account or the surplus account will ever be called upon to provide substantial amounts of funding this point is stated clearly in the marketing material provided by you in suppor of our request a brochure entitled tn this regard we nate that the same marketing material advises potential participating employers that employees with many years_of_service will gain the most from a establishing a severance_pay plan’ - in ruling we determine that the trust is a plan of deferred_compensation to which sec_404 deduction rules apply rather than the deduction rules of sec_419 given that determination the other issues you raise are arguably moot because the ultimate issue presented is the apptication of sec_419a f we are addressing the alternative reasons that that section does not apply ar increase benefits reduce taxes the brochure contains the questions are participating employers liable to meet employee claims if both the reserve_account and surplus account are exhausted the answer is yes but the answer goes on to state that the contract administrator annually reviews all employer groups to determine if their funding is adequate fa group is underfunded and unable to increase funding the contract administrator has the authority to modify the group's adeption agreement to decrease their benefits thereby insuring the group is funded appropriately also it is unclear whether the reserve_account represents funds that are separate from the allocable shares of the individual employers when describing the reserve_account the brochure states it's funded by a one-time fee from each participating group the fee is deducted from their contribution but remains an asset of their plan even if the reserve_account does consist of funds that are separate from the allocable shares of the individual employers the amount of assets in the account is relatively insignificant according to the individual company reports provided to us the funds in the reserve_account as of the end of date cornprised only about of the total funds held by the trust we have a similar concem about the materiality of the surplus account the financial records provided by you did not reflect’ any funds being held in the surplus account under the terms of the trust i individual employers are given the authority to select many of the relevant terms under which their employees might collect benefits ii each employer's contributions serve to benefit primarily its own employees and not the employees of other employers ili a severed prohibited_group member owner or highly_compensated_employee might receive less the full promised benefit even though the plan as a whole has sufficient assets for paying the full benefit and iv the trust maintains a separate_accounting of the funds contributed by and credited to each employer also the adoption_agreement signed by each employer is very similar to adoption agreements used to establish separate plans under the terms of a master_plan in summary there does not appear to be a substantive mechanism whereby assets or liabilities are pooled shared or distributed among the plans of the various individual employers also the trust has several characteristics that are typical of arrangements in which separate plans share a common administrator consequently the trust is an aggregation of separate plans with a common administrator the contract administrator’ it is not a single_plan pp whether the trust maintains an arrangement for experience rating with respect to individual sponsors the exception under code sec_419a is not available to plans that maintain experience-rating arrangements with respect to individual employers in the instant case we are asked to rule whether the trust maintains any atrangement for experience rating the term experience-ratirig- arrangements is not defined in the code the term experience rating’ is uses szae conference_report accompanying the deficit_reduction_act_of_1984 c b vel pincite although the term is not defined there the conference_report states that under plans that use experience rating the employer's interest with respect to the plan is more similar to the relationship of an employer to a fund than an insured to an insurer’ with regard to owners and highly-compensated employees the trust maintains an arrangement whereby benefits are adjusted to reflect the amounts credited to each employer's account and accordingly maintains an experience rating arrangement see 108_tc_524 as described earlier in this letter article four of the trust entitled severance benefits provides that participants who are either owners or highly-compensated employees do not necessarily receive the severance benefits called for under the employer's adoption_agreement ever f-such participants would otherwise be eligible for those benefits to limit severance benefits to the tesser of i the amount called for under the adoption_agreement and ii the amount of assets that constitutes the employer's allocable share of the trust reduced by the amount of severance benefit that might have been earned by employees who are not owners or highly compensated ’ instead the trust requires the contract administrator this limiting of severance benefits is reinforced in trust sec_8_1 entitled funding of severance benefits which authorizes the contract administrator to offset the amount of any benefit distribution by the amount of any unpaid employer contributions furthermore this trust section clarifies the aforementioned pravisions of article four stating that the limitation of severance benefits to owners and highly-compensated employees shall take place whenever there are not sufficient assets allocable to the employer to pay ail participant employees’ full severance_pay benefits at the time of a participant's termination of employment furthermore the trust's provision for crediting its surplus account with experience gains will take effect with respect to any particular employer only after te ere also see trust sec_11 entitled accounting which requires the contract administrator to maintain accounting_records that reflect each employer's share of the plan's assets nc 2yt that employer has achieved full funding of its benefits prior to such full funding any experience gains that are attributable to the employees of an employer remain within that employer's allocable share of the trust's assets based upon the information you have provided it appears that the net effect of the various trust provisions is to limit the use of an employer's allocable share of the trust's assets essentially to providing benefits for its own employees with respect to death_benefits we ncte that sec_5 a of the trust document provides that death_benefits shall be funded primarily through the purchase of life_insurance contracts from the insurer sec_5 c provides that the insurer or contract administrator shall provide each employer annually with the amount of the minimum premium payments that must be paid to keep the policies in force on the lives of the employer's employee group section further provides that if the employer does not make the required_payments the trustee makes the payments from the side fund assets allocable to the employer's employee group and places a lien on the policy equal to the payments made from the side fund plus interest when such a fien has been placed on the policy the actual death_benefit provided to the beneficiary by the policy will be reduced by the amount of the lien sec_5 c thus the lien provides a mechanism whereby beneficiaries do not necessarily receive the death_benefits called for under the empldyer's adoption_agreement even if such beneficiaries would otherwise be eligible for those benefits thus the trust maintains an arrangement whereby death_benefits might be adjusted to reflect the amounts paid into each employer's account and accordingly maintains an experience rating arrangement with respect to those benefits this the trust's provision for termination distributions also indicates that there is experience rating with respect to individual employers the funds used to make such distributions to the employees of any particular employer represent the excess of contributions made by that employer plus investment earings allocated to that employer's allocable share of the trust's assets over the amounts needed to provide for benefits attributable to the employees of that employer plus related expenses as such the termination distributions function as experience refunds consequently the trust’s provision for the payment of such refunds can be viewed as an arrangement for experience rating you assert that the plan does not maintain any arrangement for experience rating because the reserve_account and the surplus account serve to supplement losses of the individual employers as noted above it is very unlikely that any employer would sustain such losses furthermore as discussed in the previous section neither the reserve_account not the surplus account appear to contain significant amounts of funds and it is unlikely that they would materially affect the amount of benefits provided to participants 2s - based on the above the trust maintains an experience-rating arrangement with respect to individual employers finally as noted above from the information we have it appears that one of the participating employers contributed in excess of ten percent of the total contributions contributed under the plan by all employers f one employer normally contributes more than ten percent of the total contributions the plan fails to satisfy the definition of 10_or_more_employer_plan under sec_419a conclusion based on the material provided we find that the trust assuming that it is not an arrangement that provides constructive distributions to employee owners is a plan of deferred_compensation the trust is an aggregation of individual plans and is not a single_plan and the trust maintains an arrangement for experience rating with respect to individual employers as a consequence of these findings we further find that the trust does not satisfy the requirements of code section 449a f ‘this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power-of-attormey form on file with us sincerely ee james e halland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
